Klepser, P. J.,

Order

Now, October 11,1960, the above-entitled action consisting of a petition for writ of habeas corpus having come on for hearing, and
It appearing that defendant first complains that he was not given a preliminary hearing and that he was improperly treated by the arresting officer and the warrant was not read to him by the arresting officer, but it also appearing from the record that defendant by writing waived the preliminary hearing and entered his plea of nolo contendere, which was heard in open court; that at the court hearing the record shows that defendant refused the court’s offer of counsel to represent him; that sentence was imposed thereunder, and defendant in his writ asks that he be returned to this county for the purpose of offering further testimony, and
It appearing under the law defendant having proceeded in the above outlined manner this court finds *202he is not entitled to a writ of habeas corpus and the petition of defendant is denied in its entirety.